                   Case 21-10527-JTD             Doc 132          Filed 03/29/21      Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                              )
In re:                                                        )    Chapter 11
                                                              )
CARBONLITE HOLDINGS LLC, et al.,1                             )    Case No. 21-10527 (JTD)
                                                              )
                                     Debtors.                 )    (Jointly Administered)
                                                              )    Ref. Docket No. 123


         ORDER GRANTING MOTION TO SHORTEN NOTICE PERIOD AND
    SCHEDULE HEARING ON DEBTOR CARBONLITE INDUSTRIES LLC’s MOTION
      TO APPROVE STIPULATION RESOLVING RECLAMATION DEMAND AND
         AUTHORIZING ASSUMPTION OF EXECUTORY CONTRACT WITH
                 STARLINGER & CO. GESELLSCHAFT M.B.H


           Upon consideration of the motion (the “Motion to Shorten”)2 of the above-captioned

debtors and debtors in possession (collectively, the “Debtors”) for entry of an order (this “Order

Shortening Notice”) shortening the notice period of, and scheduling a hearing on the Debtor

Carbonlite Industries LLC’s Motion to Approve Stipulation Resolving Reclamation Demand and

Authorizing Assumption of Executory Contract with Starlinger & Co. Gesellschaft M.B.H

(the “Motion”); all as more fully set forth in the Motion to Shorten; and upon the First Day

Declaration; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated February 29, 2012; and this Court having found that this is a core




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings, LLC (8957);
CarbonLite P, LLC (5453); CarbonLite PI Holdings, LLC (8957); CarbonLite Pinnpack, LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Recycling LLC (3727); CarbonLite Sub-Holdings, LLC (8957);
Pinnpack P, LLC (8322); and Pinnpack Packaging, LLC (9948). The address of the Debtors’ corporate headquarters
is 10250 Constellation Blvd., Los Angeles, CA 90067.
2
    Capitalized terms not defined herein shall have the meaning ascribed to them in the Motion to Shorten.



DOCS_DE:233572.3 13044/001
                 Case 21-10527-JTD        Doc 132      Filed 03/29/21    Page 2 of 2




proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court may enter a final order consistent

with Article III of the United States Constitution; and this Court having found that venue of this

proceeding and the Motion to Shorten in this district is proper pursuant to 28 U.S.C. §§ 1408 and

1409; and this Court having found that the Debtors’ notice of the Motion to Shorten was

appropriate under the circumstances and no other notice need be provided, except as set forth

herein; and this Court having determined that the legal and factual bases set forth in the Motion to

Shorten establish just cause for the relief granted herein; and upon all of the proceedings had before

this Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

ORDERED THAT:

        1.       The Motion to Shorten is granted as set forth herein.

        2.       The hearing on the Motion is scheduled for April 1, 2021 at 1:00 p.m. (Prevailing

Eastern Time) (the “Hearing”).

        3.       Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion.

        4.       Any responses or objections to the relief requested in the Motion shall be made

prior to or at the Hearing.

        5.       The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order Shortening Notice.

        6.       This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order Shortening Notice.




         Dated: March 29th, 2021                           JOHN T. DORSEY
         Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE




DOCS_DE:233572.3 13044/001                         2
